DETAILED ACTION
	
Response to Amendment
Applicant’s amendment filed 06-22-2021 under the After Final Consideration Pilot Program (AFCP 2.0) is acknowledged. Claim 1 has been amended to recite “…a first temperature sensor configured to measure the cell temperature; a second temperature sensor configured to measure the temperature of the heat transfer oil; and a third temperature sensor configured to measure the temperature of the cooling water…determine whether the battery cells are in a normal temperature state or an over-temperature state based on the cell temperature, the temperature of the heat transfer oil, and the temperature of the cooling water…”. Such amendment changed the scope of the invention and would require further search and consideration. Dependents claims 2-4 and 7-10 would also require new interpretation in view of the amended claim 1. Examiner recommends an RCE with the proposed amendment. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSEI K AMPONSAH whose telephone number is (571)270-3446.  The examiner can normally be reached on Monday - Friday, 8:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula C Ruddock can be reached on (571)272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OSEI K AMPONSAH/             Primary Examiner, Art Unit 1729